Citation Nr: 1231486	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for the residuals of traumatic brain injury.

2.  Entitlement to service connection for hiatal hernia, to include as secondary to service-connected Schatzki ring.

3.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected Schatzki ring.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to an initial rating in excess of 30 percent prior to March 6, 2008, and in excess of 10 percent since March 6, 2008, for a Schatzki ring.

6.  Entitlement to a 50 percent disability rating for posttraumatic stress disorder prior to April 22, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1996 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In a March 2007 rating decision, the RO granted service connection for anxiety disorder and dysphagia, and assigned noncompensable ratings, effective November 25, 2006.  He appealed these determinations.  He also appealed the assignment of a 10 percent rating for a low back disability but subsequently withdrew that appeal.

In a January 2009 rating decision, the RO found clear and unmistakable error in the March 2007 rating decision in evaluating the anxiety disorder and assigned a 30 percent rating effective November 25, 2006, and a 50 percent rating effective April 22, 2008.  The RO recharacterized the disability as posttraumatic stress disorder (PTSD) with anxiety disorder.  The RO also denied service connection for traumatic brain injury (TBI).  In a June 2009 rating decision, the RO assigned a 30 percent rating for dysphagia effective November 25, 2006, and a 10 percent rating effective March 6, 2008.  The RO recharacterized the disability as a Schatzki ring.  As these increases do not represent the maximum ratings available, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In a September 2009 rating decision, the RO denied service connection for hiatal hernia, gastroesophageal reflux disease (GERD), and bilateral pes planus.  The Veteran perfected an appeal with regard to the same.

In June 2012, the Veteran testified during a Board hearing before the undersigned at the RO.  The record was held open for 60 days following the hearing to provide the Veteran with additional time to submit medical evidence.  However, no records have been received.  

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the rating issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With respect to the PTSD, the Board notes that the Veteran's disagreement is with the effective date of the 50 percent rating.  On his notice of disagreement (NOD) to the January 2009 rating decision assigning a 30 percent rating effective November 25, 2006, and a 50 percent rating effective April 22, 2008, he requested that the 50 percent rating be assigned from November 25, 2006.  He expressed no disagreement with the 50 percent rating.  The RO issued a statement of the case on the issue of entitlement to an earlier effective date of the 50 percent rating.  On his VA Form 9, the Veteran indicated that his PTSD had been misdiagnosed at the time of the initial rating but again made no argument for a rating in excess of 50 percent at any time during the appeal period.  A January 2011 informal conference report reflects the Veteran's continued disagreement with the assignment of the effective date of the 50 percent rating.  In an April 2012 supplemental statement of the case (SSOC), the RO continued to deny an effective date earlier than April 22, 2008, for the assignment of the 50 percent rating.  During his June 2012 Board hearing, the Veteran indicated that he had PTSD since he filed his claim for service connection for anxiety in December 2006 but his PTSD symptoms were not considered when service connection was granted.  He also indicated that he has had the symptoms for which he was granted a 50 percent rating since the date of service connection.  He even indicated that his PTSD had been worse prior to 2008 but has remained the same, or even improved, since that time.  

The Board notes that the issue of entitlement to an earlier effective date for the assignment of a particular rating is part of the issue of entitlement to an increased rating, in this case a higher initial rating.  However, given the Veteran's specific contention that he has asserted throughout the appeal, there is no case or controversy with respect to the 50 percent rating itself.  Rather, the only case or controversy surrounds the effective date assigned for the 50 percent rating.  Thus, the Board will focus on the benefit that the Veteran has sought throughout the appeal, that of an effective date earlier than April 22, 2008, for the assignment of a 50 percent rating for PTSD, which is part of the issue of entitlement to an initial rating in excess of 30 percent for PTSD prior to April 22, 2008.

The issues of entitlement to service connection for the residuals of TBI, hiatal hernia, GERD, and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the November 25, 2006, date of service connection to March 5, 2008, the Veteran's Schatzki ring had not been manifested by a severe stricture of the esophagus permitting liquids only.

2.  Since March 6, 2008, the Veteran's Schatzki ring has not been manifested by a moderate stricture of the esophagus.

3.  From the November 25, 2006, date of service connection to April 21, 2008, the Veteran's PTSD had been manifested by occupational and social impairment with reduced reliability and productivity.

CONCLUSIONS OF LAW

1.  From the November 25, 2006, date of service connection to March 5, 2008, the criteria for a rating in excess of 30 percent for Schatzki ring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7203 (2011).

2.  From March 6, 2008, the criteria for a rating in excess of 10 percent for Schatzki ring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7203 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, from the November 25, 2006, date of service connection to April 21, 2008, the criteria for a 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issues of entitlement to higher initial ratings for a Schatzki ring and PTSD, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in December 2006 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2007.  Nothing more was required.  

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination, including those in his Virtual VA file.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

Additionally, the Veteran was provided an opportunity to set forth his contentions at a June 2012 hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issues on appeal.  The Veteran was asked about the current severity of his Schatzki ring and the severity of his PTSD throughout the appeal period.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board also finds the January 2007 VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for an increased rating for his Schatzki ring.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The Board recognizes that the last examination of the Veteran's Schatzki ring is over five (5) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's Schatzki ring since the January 2007 VA examination.  The Veteran has not argued the contrary.  Indeed, as will be highlighted, the Veteran indicated that his Schatzki ring has improved since his initial evaluation.
 
Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.



Schatzki Ring

The Veteran's Schatzki ring has been evaluated under Diagnostic Code 7299-7203, 38 C.F.R. § 4.114 (2011), and is thus rated by analogy under Diagnostic Code 7203 for stricture of the esophagus.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Under this code, a 30 percent rating is assigned for a moderate stricture of the esophagus; 50 percent for a severe stricture, permitting liquids only; and 80 percent when the condition permits the passage of liquids only, with marked impairment of general health.

After a careful review of the record, the Board finds that a higher initial rating for the Veteran's Schatzki ring is not warranted at any time during the appeal period.  

Prior to March 6, 2008, the Veteran's Schatzki ring has been rated as 30 percent.  

During a January 2007 VA examination, the Veteran reported difficulty swallowing solid foods and large pills.

On March 13, 2007, the Veteran underwent an EGD, which revealed a moderate to severe Schatzki ring.  Dilation was performed.   The history provided at that time was of dysphagia with a sensation of food catching in his midesophagus.

On his September 2007 NOD, the Veteran stated that, although the dilation helped, he was still experiencing problems.

A February 2008 VA treatment note reflects complaints of difficulty swallowing and needing liquids to swallow foods.

Given the above, the Board finds that, from the November 25, 2006, date of service connection to March 5, 2008, the Veteran's Schatzki ring had not been manifested by a severe stricture of the esophagus permitting liquids only.  Although the EGD described the Schatzki ring as moderate to severe, the Veteran had been able to eat solid foods.  In this regard, there has been no indication that he was unable to eat solid foods at any time prior to March 6, 2008.  The Veteran did not claim such as well.  Thus, a rating in excess of 30 percent is not warranted.

Since March 6, 2008, the Veteran's Schatzki ring has been rated as 10 percent.  

On March 6, 2008, the Veteran underwent another EGD, which revealed no tightening of the gastroesophageal junction so dilation was not indicated.  The history provided at that time was that he was able to eat solid foods but had trouble with round pills, requiring a lot of liquids to swallow them.  

During his June 2012 hearing, the Veteran indicated that his Schatzki ring has not been moderate or severe but mild since the dilation but noted that it is a recurring problem, that he underwent a second EGD due to difficulty swallowing but was told that it was not severe enough to warrant dilation, and that he avoids certain foods but can eat solid foods as long as he chews well.  Transcript 8-9.  He acknowledged that there had been an overall improvement in his condition following the procedure.

Given the above, the Board finds that, since March 6, 2008, the Veteran's Schatzki ring has not been manifested by a moderate stricture of the esophagus.  Although he has complained of difficulty swallowing, he has been able to eat solid foods and the March 2008 EGD revealed no tightening of the esophagus.  Moreover, he conceded during his hearing that his disability has not been moderate or severe but mild since the March 2007 dilation.  In this regard, he is competent to describe his degree of difficulty swallowing.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although he noted that the disability is a recurring one, as the record stands, the evidence shows that it is less than moderate.  Thus, a rating in excess of 10 percent is not warranted.

The Board has also considered other applicable rating criteria.  However, after review, the Board finds that there are no other relevant diagnostic codes for consideration.

In conclusion, a higher initial rating for Schatzki ring is not warranted at any time during the appeal period.  The Board has considered the applicability of benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

PTSD

The Veteran's PTSD has been evaluated under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2011).  Under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130, the following evaluations are assignable:

A 30 percent rating is warranted for psychiatric disability productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating applies where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).  A GAF score of 71 to 80 indicates that symptoms are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.   


The Board will focus on the benefit that the Veteran has sought throughout the appeal, that of an effective date earlier than April 22, 2008, for the assignment of a 50 percent rating for PTSD, which is part of an initial rating in excess of 30 percent for PTSD prior to April 22, 2008.   Indeed, as previously noted, the Veteran's focus has been that the criteria for the presently assigned 50 percent rating for PTSD have existed since his date of claim for service connection.  Transcript at 6.  He even endorsed some improvement in his overall symptomatology since the 2008 examination, which served as the basis for the assigned 50 percent rating.

After a careful review of the record, the Board finds that a 50 percent rating for PTSD is warranted prior to April 22, 2008.  

A January 2007 VA examination report reflects complaints of anxiety and sleep impairment.  The Veteran reported being a full-time student and having thoughts of his military experiences once or twice per week that interfere with his listening to a lecture.  He denied avoiding anything as a way of keeping uncomfortable thoughts from his mind, but noted that he avoids talking about his service with his family.  He denied any significant increase in startle response or anger, or hypervigilance.  He denied any problems with school or family.  He denied any problem being around people, but noted that he does not like large groups.  He also noted having friends and socializing as he had always done.  Examination revealed no anxiety and mood was euthymic.  The examiner noted that there has been a reduction in anxiety since the Veteran's return to the United States.  The examiner assigned a GAF score of 62.

An April 4, 2008, letter from the Vet Center reflects that the Veteran was first seen in January 2008 and his symptoms included decreased sleep due to nightmares, re-experiencing overseas missions, heightened arousal, and avoidance of large crowds.  The Veteran reported attending college and struggling with difficulty concentrating, often having flashbacks and feeling anxious.  He reported smoking marijuana on a daily basis to cope with anxiety and sleep disturbance.  He also reported that his marriage is due to end in divorce as he and his wife constantly argue, and he attributed his relation problem to his increased irritability and avoidance tendencies.  The letter concluded with the assessment that the Veteran has been suffering from symptoms of PTSD over the past year.

During his hearing, the Veteran indicated that he had PTSD since he filed his claim for service connection for anxiety in December 2006 but his PTSD symptoms were not considered when service connection was granted.  He also indicated that he has had the symptoms for which he was granted a 50 percent rating since the date of service connection.  Transcript at 3-6.

Given the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, since the November 25, 2006, date of service connection, his PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.  In this regard, the Board points to his difficulties in school and in his marriage, which indicate difficulty in establishing and maintaining effective work and social relationships.  The Board also notes that the January 2007 examination was for mental disorders other than PTSD and thus the symptoms of PTSD may not have been fully elicited.  Further, it appears that his symptoms may have worsened since that examination.  Thus, a 50 percent rating is warranted prior to April 22, 2008.

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting a 50 percent rating for PTSD from the November 25, 2006, date of service connection to April 21, 2008.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.  Thus, an effective date of November 25, 2006, for the assignment of a 50 percent rating for PTSD is warranted, and the benefit sought on appeal is granted.  The Board again notes that the Veteran is not seeking a rating greater than 50 percent.  Consideration of an extraschedular rating is therefore not warranted.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, a February 2012 VA treatment note reflects that he graduated from college and was working.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 30 percent prior to March 6, 2008, and in excess of 10 percent since March 6, 2008, for a Schatzki ring is denied.

An initial 50 percent rating for PTSD from November 25, 2006, to April 21, 2008, is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The Board finds that further development is needed on the claims for service connection for the residuals of TBI, hiatal hernia, GERD, and bilateral pes planus.

With respect to the residuals of TBI, the Board notes that the Veteran served as an EOD (Explosive Ordnance Disposal) specialist during service and has reported exposure to numerous explosions, of which three were close calls, two while in vehicles and one while in a safe area.  He contends that he suffers from the residuals of TBI, to include migraine headaches, difficulty concentrating, and memory loss.

An April 2008 letter from the Vet Center reflects that the Veteran was first seen in January 2008 and his symptoms at that time included headaches, poor memory, and trouble concentrating.  The letter indicates that the Veteran has had symptoms of PTSD since discharge from service, and that he smokes marijuana on a daily basis to cope with anxiety and sleep disturbance.

An April 2008 VA neurology note reflects complaints of a lack of concentration following three close explosions in Iraq.  The neurologist noted that, based on clinical history and normal examination, the Veteran's clinical picture could fit with post concussion syndrome, a mild form of traumatic brain injury.  The neurologist ordered an MRI of the brain and an EEG.  A July 2008 neurology note reflects that the MRI and EEG were negative.  Nevertheless, the neurologist provided a diagnosis of post concussion syndrome with lack of concentration and headaches.

In December 2008, the Veteran underwent a VA examination of the brain and spinal cord.  The Veteran reported a history of TBI with difficulty concentrating, memory loss, and headaches.  The examiner noted that the headaches, memory loss, and difficulty concentrating were not among the disabilities claimed until recently, so there is a lack of temporal correlation and association between the onset of symptoms and the blast injuries.  The examiner further noted that the Veteran's frequent use of marijuana clouds the issues because such use is well known to cause problems with memory and concentration.  The examiner also noted that the Veteran's symptoms overlap with anxiety disorder and PTSD.  After examining the Veteran, the examiner stated that there is nothing on history, examination, and review of records to indicate minor TBI, and there is no temporal association between the Veteran's symptoms and the explosions in service.  

The Board acknowledges the VA examiner's opinion that that there is no indication of TBI and that there is no temporal association between the Veteran's symptoms and the in-service explosions.  However, the Board notes the treating neurologist's diagnosis of post concussion syndrome with lack of concentration and headaches, and information from the Vet Center indicating that the Veteran has had headaches, poor memory, and trouble concentrating since discharge from service.  

Further, during the course of appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693- 54,708 (Sept. 23, 2008).  The Federal Register's paragraph addressing the applicability date of the new regulation specifically states that the amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  See id. at 54,693. 

In this case, during his Board hearing, the Veteran requested a new VA examination based on the revised rating criteria.  Transcript at 21.  Although his claim is for service connection, as his symptoms of impaired memory, impaired concentration, and headaches are acknowledged symptoms of TBI under the amended regulations, the Board finds that a VA TBI examination is in order to fully ascertain whether he has any current residuals of TBI and whether they are related to the in-service explosions.

With respect to the hiatal hernia and GERD, during his Board hearing, the Veteran indicated that online medical treatises have linked these disorders to Schatzki rings.  Transcript at 12.  He was advised to submit a medical opinion indicating that they are secondary to his service-connected Schatzki ring.  Although he was provided additional time to submit such evidence, none has been received.  Nevertheless, pursuant to VA's duty to assist, the Board finds that he should be afforded a VA examination to determine whether his hiatal hernia and GERD were caused or aggravated by his service-connected Schatzki ring.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO should also send the Veteran a VCAA notice letter advising him of the criteria for establishing secondary service connection.  In this regard, to date, his hiatal hernia and GERD claims have only been adjudicated on a direct service incurrence basis.  Thus, corrective notice should be sent on remand.

With respect to the pes planus, the Veteran contends that he noticed pain in his feet after an explosion in service when he was thrown to the ceiling of his vehicle and landed hard wearing 80 pounds of gear.  During his Board hearing, he indicated that it may be due to wearing 80 pounds of equipment as an EOD specialist.



The Veteran's service treatment records do not reflect any complaints, findings, or diagnoses of pes planus.  There is no evidence of the disorder until after discharge in a June 2009 podiatry clinic note, which provides a diagnosis of bilateral flexible flat feet.

In support of his claim, the Veteran submitted a letter from his mother, a former nurse, who stated that he did not have flat feet prior to service and in fact had high arches that required special high arch boots.

Given the above, the Board finds that a VA examination is needed to determine whether the Veteran's pes planus is related to service, to include his history of wearing heavy EOD equipment and exposure to explosions.  See McLendon, 20 Vet. App. 79.  

Lastly, the Veteran receives treatment from the Fargo VA Medical Center (VAMC), and the record, including his Virtual VA file, contains treatment notes dated through February 2012.  Thus, the RO should obtain any outstanding treatment notes since that time. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter on the issues of entitlement to service connection for hiatal hernia and GERD, to include as secondary to service-connected Schatzki ring.  

2.  Obtain all outstanding records of treatment from the Fargo VAMC since February 2012.

3.  Thereafter, schedule the Veteran for a VA TBI examination to ascertain whether he has any current residuals of a TBI as a result of explosions in service.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  

The examiner is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to any of the in-service explosions.  The examiner should also opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any claimed impairment, including but not limited to migraine headaches, difficulty concentrating, and memory loss, is related to the in-service explosions.  In rendering this opinion, the examiner should comment on the Veteran's reported history of onset of his migraine headaches, difficulty concentrating, and memory loss; the effect, if any, of his frequent marijuana use; and the role, if any, of his service-connected psychiatric disorder.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hiatal hernia and GERD.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.  

The examiner should provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hiatal hernia or GERD had its onset in service or is otherwise etiologically related to his active service.  

The examiner should also state whether it is at least as likely as not that the Veteran's hiatal hernia or gastroesophageal reflux disease is proximately due to or the result of a service connected disability, to include his service connected Schatzki ring.  In providing such an opinion, the examiner must state on whether it is at least as likely as not that the Veteran's hiatal hernia or GERD has been aggravated beyond natural progression by his service-connected Schatzki ring.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral pes planus.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.  

The examiner should provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral pes planus had its onset in or is causally related to service.  In rendering this opinion, the examiner should consider the Veteran's report of symptoms during and since service, and the letter from his mother indicating that he had high arches prior to service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  After completing the above, readjudicate the claims.  Specific to the hiatal hernia and GERD, this review should include consideration of the claims as secondary to the service-connected Schatzki ring.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


